--------------------------------------------------------------------------------

Exhibit 10


Amended and Restated Support Agreement


This AMENDED AND RESTATED SUPPORT AGREEMENT (formerly known as the Amended and
Restated Profit Maintenance Agreement), dated as of November 6, 2008, is between
Ford Motor Company, a Delaware corporation (“Ford”), and Ford Motor Credit
Company LLC, a Delaware limited liability company (“Ford Credit”).


WITNESSETH:


WHEREAS, Ford and Ford Credit entered into a profit maintenance agreement dated
as of December 12, 1974, as amended by amendments dated as of April 14, 1978,
January 15, 1980, March 28, 1989, March 15, 1990, July 1, 1993, January 1, 1999
and January 1, 2002 (the “Amended and Restated Profit Maintenance Agreement”);


WHEREAS, Ford and Ford Credit have determined that it would be appropriate to
amend the agreement to provide Ford Credit with support from Ford based on Ford
Credit’s managed leverage instead of Ford Credit’s profits; and


WHEREAS, in order to carry out the purpose of the amendment for the full
calendar year 2008, Ford and Ford Credit have determined that Ford Credit should
return the payment received in the first quarter of 2008 under the Amended and
Restated Profit Maintenance Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
hereinafter provided, the parties hereto hereby agree to amend the Amended and
Restated Profit Maintenance Agreement, effective as of November 6, 2008, to read
as set forth below (such agreement as amended and restated hereby being
hereinafter called the “Agreement”):


1. As used herein, “Managed Leverage” means, as of the end of each calendar
quarter, Ford Credit’s managed leverage reported in, and calculated in
accordance with the managed leverage formula as set forth in, Ford Credit’s
periodic report (Form 10-Q or Form 10-K, as the case may be) covering such
calendar quarter filed with the United States Securities and Exchange
Commission.


2. In the event that Ford Credit's Managed Leverage as of the end of any
calendar quarter, beginning with the calendar quarter ending December 31, 2008,
is higher than 11.5 to 1, then, upon demand by Ford Credit, Ford shall make or
cause to be made a capital contribution to Ford Credit in an amount sufficient
to have caused such Managed Leverage to have been 11.5 to 1.  Such capital
contribution, if required, will be made not later than 30 days after the filing
by Ford Credit of its Form 10-Q or Form 10-K, as the case may be, covering such
calendar quarter.


3. During the term of this Agreement, Ford Credit shall, unless otherwise
mutually agreed by the parties hereto, continue to make inventory and capital
financing generally available to dealers of vehicles manufactured or sold by
Ford and shall continue to make retail and lease financing generally available
to such dealers’ customers.


4. The payment made by Ford to Ford Credit pursuant to the Amended and Restated
Profit Maintenance Agreement for the first quarter of 2008 shall be repaid to
Ford no later than December 1, 2008.


5. This Agreement contains the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersedes all prior
agreements between the parties hereto with respect to the subject matter hereof.


6. This Agreement shall continue indefinitely until terminated by either party
by such party giving the other written notice of termination. If such notice is
given at least 10 days prior to the first day of the calendar quarter next
succeeding the quarter in which the notice is given, then this Agreement shall
terminate as of the first day of that next succeeding calendar quarter;
otherwise, the Agreement shall terminate on the first day of the second next
succeeding calendar quarter.

 
 

--------------------------------------------------------------------------------

 

7.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


8.  The terms of this Agreement shall not be waived, altered, modified, amended,
or supplemented except by a written instrument signed by each of the parties
hereto.


9.  No person other than Ford Credit and Ford, and their permitted successors
and assigns, shall have any right to enforce any term of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.





 
FORD MOTOR COMPANY
     
By: /s/ Neil M. Schloss
 
Name: Neil M. Schloss
 
Title: Vice President and Treasurer
         
FORD MOTOR CREDIT COMPANY LLC
     
By: /s/ Kenneth R. Kent
 
Name: Kenneth R. Kent
 
Title: Vice Chairman, Chief Financial Officer and Treasurer

 
 

--------------------------------------------------------------------------------